Exhibit32.1 CERTIFICATION Pursuant to the requirement set forth in Rule13a-14(b)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), Randall A. Lipps, the President and Chief Executive Officer of Omnicell,Inc. (the “Company”) and Robin G. Seim, the Chief Financial Officer of the Company, each hereby certifies that, to the best of his knowledge: 1.The Company’s Quarterly Report on Form10-Q for the period ended June30, 2010, to which this Certification is attached as Exhibit32.1 fully complies with the requirements of Section13(a)or Section15(d)of the Exchange Act; and 2.The information contained in this Quarterly Report on Form10-Q fairly presents, in all material respects, the financial condition and results of operations the Company. In Witness Whereof, the undersigned have set their hands hereto as of the 6thday of August, 2010. /s/ Randall A. Lipps /s/ Robin G. Seim Randall A. Lipps Robin G. Seim President and Chief Executive Officer Chief Financial Officer This certification accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Omnicell,Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing.
